Title: To Thomas Jefferson from John Baker Holroyd, 24 March 1806
From: Holroyd, John Baker
To: Jefferson, Thomas


                        
                            Sir
                            
                            Board of Agriculture Sackville Street March 24th. 1806.
                        
                        On the receipt of a Box containing a small Model of a Mould Board, which in consequence of a long vacation,
                            was not received till late, in January, it was referred to one of the Members, who has paid particular attention to the
                            Subject. His report is extremely favorable, & the Board is very generally satisfied, that the Invention is important.
                            There is a beautiful Simplicity in the means of uniformly producing the same result; and the Theory of keeping a flat
                            surface of the Mould Board, in contact with the flat bottom of the Furrow Slice, is certainly just, and entirely
                            applicable to all Land that works, as the Farmers express it, whole Furrow. But there are some doubts whether the flatness
                            in the front of the Mould Board, while it rests in its own position, will not be attended with inconvenience when turning
                            a Furrow, consisting of loose Mould—As we are much interested in the complete success of this Invention, we shall be much
                            obliged to you for the communication of any alterations, or improvements, which may hereafter be made.
                        I have the Honour to be, With great respect, Your Excellency’s Most obedient humble Servant
                        
                            Sheffield 
                     
                     Pres:
                        
                    